 

Case 1:18-cr-00693-RMB~Document 24 P 2/17/18 Page lofi

DOCKET No. [% CL (Qz EMR DEFENDANT
a
wm Or an Poss) DEF.’S COUNSEL

ETAINED DO FEDERAL DEFENDERS OcjA © PRESENTMENT ONLY

 

 

 

 

 

 
 

 

 

INTERPRETER NEEDED
0 DEFENDANT WAIVES PR TRIAL REPORT
We. ‘Ay egies ght tds Fe o P3f Ys ag J 3 6 fe yen fe $& ne,
O Rule 5 Rule 9 O Rule 5(c)(3) O Detention Hrg. © DATE OF ARREST oO VOL. SURR, # Co
TIME OF ARREST 0 ON WRIT °
QO) Other: TIME OF PRESENTMENT fi fhith
BALL DISPOSITION

 

0 SEE SEP. ORDER
O DETENTION ON CONSENT W/O PREJUDICE CO DETENTION: RISK OF FLIGHT/DANGER 0 SEE TRANSCRIPT
C DETENTION HEARING SCHEDULED FOR:
AGREED CONDITIONS OF RELEASE
O DEF. RELEASED ON OWN RECOGNIZANCE
$ PRB O FRP
“SECURED BY $ CASH/PROPERTY:

 

  
  
  

 

 

>> (TRAVEL RESTRICTED TO SBNY/EDNY/_ Genie 6S
SEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
> CQSURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS) 4.
j —* —
¥.> (-@PRETRIAL SUPERVISION: O REGULAR OD STRICT‘ &§ DIRECTED BY PRETRIAL SERVICES

0 DRUG TESTING/TREATMT AS DIRECTED BY PTS 0 TAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
Cl DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

CO HOME INCARCERATION OHOMEDETENTION OCURFEW O ELECTRONIC MONITORING O GPS
O DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

QO DEE: TO CONTINUE OR SEEK EMPLOYMENT [OR] © DEF. TO CONTINUE OR START EDUCATION PROGRAM
E BEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

 
 

wif f ng we be Ads, et
G-DEir, TO BE DETAINED UNTIL ALL CONDITIONS ARE MET 22=Sigteteeest exochey (~4 oes

0 DEF, TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
: REMAINING CONDITIONS TO BE MET BY:

 

r

 

 

 

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

  
 

4

0 DEF. ARRAIGNED; PLEADS NOT GUILTY ~ ’ LEONFERENCE BEFOREDJLON 2 4 ees
CDE. WAIVES INDICTMENT Jaf 9 [ike
CO SPREDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL fl eee

For Rule 5(c)(3) Cases:
GO IDENTITY HEARING WAIVED 0} DEFENDANT TO BE REMOVED

O PRELIMINARY HEARING IN SDNY WAIVED O CONTROL DATE FOR REMOVAL:

 

PRELIMINARY, HEARING DATE: © ON DEFENDANT’S CONSENT

DATE: ‘2
UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.

WHITE (original) - COURT FILE PINK, ~ U.S. ATTORNEY'S OFFICE YELLOW - U.S, MARSHAL GREEN — PRETRIAL SERVICES AGENCY
Rev'd 2016 HT -2

 

 

 
